PROCESS FOR NANOSTRUCTURING CARBON FIBERS EMBEDDED IN FRPS BASED ON THE USE OF SULPHUR IN COMBINATION WITH AROMATIC HYDROCARBON GROUPS AND ON THE USE OF LASER RADIATION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group I, claims 1-6 and 10, in the reply filed on January 31, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 1, line 3, delete “a large number of ”.
In claim 1, line 5, insert –pulsed – before “radiation”.
In claim 1, the second-to-last line, insert –and – before “where”.
In claim 2, line 3, delete “a large number of ”.
In claim 2, line 6, insert –pulsed – before “radiation”.

In claim 3, lines 2-3, delete “, or in a wavelength range of 180 to 380 nm”.
Cancel claims 7-9.
In claim 10, line 3, insert –pulsed – before “radiation”.
In claim 10, line 5, insert –and – before “where”.
In claim 10, line 9, insert –pulsed – before “radiation”.
In claim 10, the third-to-last line, insert –and – before “where”.
Authorization for this examiner’s amendment was given in an interview with Jeffrey L. Wilson on February 14, 2022.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Johnson et al. (US 2014/0023513), Lee et al. (US 2010/0104868), d’Silva et al. (US 2008/0305329), Yamada et al. (US 5,541,238), Otouma et al. (US 4,018,964), and Philipps et al. (US 3,312,569) teach methods considered relevant to the claimed invention.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a process for nanostructuring of a fiber-composite plastic as claimed, and particularly the combination of the plastics matrix comprising at least one sulfur-containing polymer and using pulsed radiation for repeated irradiation of the fiber-composite plastic, where the energy input is subject to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745